Citation Nr: 1317242	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  05-09 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for kidney stones.  

2.  Entitlement to service connection for polysubstance abuse.  

3.  Entitlement to service connection for diabetes mellitus, type II. 

4.  Entitlement to service connection for allergic rhinitis.  

5.  Entitlement to service connection for a prostate and bladder disability.  

6.  Entitlement to an initial compensable rating for erectile dysfunction.  

7.  Entitlement to a rating greater than 50 percent for chronic adjustment disorder with posttraumatic stress disorder (PTSD) prior to May 1, 2012.  

8.  Entitlement to a rating in excess of 50 percent for bilateral pes planus/pes plano valgus with plantar fasciitis and tarsal tunnel syndrome, to include a separate evaluation for functional loss.  
9.  Entitlement to an increased rating for a low back disability, currently evaluated as 40 percent disabling.  

10.  Entitlement to an increased rating for a right hip disability, currently evaluated as 20 percent disabling.  

11.  Entitlement to an increased rating for a left hip disability, currently evaluated as 20 percent disabling.  

12.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance (A&A).  

13.  Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and/or adaptive equipment.  

14.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  

15.  Entitlement to a certificate of eligibility for assistance in acquiring a special home adaptation grant.  

(The remaining issues of entitlement to service connection for a right great toe disability; entitlement to an increased rating for a right knee disability, currently evaluated as 10 percent disabling; and entitlement to an increased rating for a left knee disability, currently evaluated as 10 percent disabling, will be the subject of a separate decision.)  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1978 to December 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Appellate consideration of the Veteran's claims, inter alia, for higher ratings for chronic adjustment disorder with PTSD, for bilateral pes planus/pes plano valgus with plantar fasciitis and tarsal tunnel syndrome, and SMC based on the need for housebound/A&A was undertaken by the Board in January 2008.  The claims were remanded for a Board videoconference hearing.  In October 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during that videoconference hearing.  A transcript of that hearing is of record.  

In September 2010, the Board awarded a 50 percent rating for chronic adjustment disorder with PTSD.  Otherwise, the Board denied entitlement to a separate compensable rating for PTSD; entitlement to a rating in excess of 40 percent for a lumbar spine disability, to include on an extra-schedular basis; entitlement to separate evaluations for functional loss secondary to pain and nervous impairment involving the hips and low back; entitlement to an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) due to service-connected disabilities; entitlement to separate compensable ratings for arthritis of the hips and low back; and entitlement to an effective date earlier than November 19, 1991, for the grant of a 10 percent disability rating for pseudofolliculitis barbae.  Additionally, the Board dismissed entitlement to service connection for psychiatric symptoms/pain disorder due to psychiatric factors and general medical condition.  It otherwise remanded the claims of entitlement to service connection for diabetes mellitus, type II; for kidney stones; for allergic rhinitis; for prostate condition; for polysubstance abuse; and for traumatic arthritis of the ankles.  The Board also remanded entitlement to a rating in excess of 50 percent for bilateral pes planus/pes plano valgus with bilateral ankle pain, plantar fasciitis, and tarsal tunnel syndrome, to include separate compensable ratings; entitlement to separate evaluations for functional loss secondary to pain and nervous impairment involving the feet and ankles; and entitlement to special monthly compensation based on the need for aid and attendance/housebound status.

The Veteran appealed the Board's September 2010 decision and the award of 50 percent for service-connected chronic adjustment disorder with PTSD to the United States Court of Appeals for Veterans Claims (Court).  A July 2011 Court order, following a Joint Motion for Partial Remand, vacated and remanded back to the Board that part of the award that denied a rating greater than 50 percent for the psychiatric disability.  In April 2012, the Board remanded the issue to the RO for additional development.  

In a May 2012 rating decision, the RO increased the Veteran's disability rating for chronic adjustment disorder with PTSD from 50 percent to 100 percent effective May 1, 2012.  As such, the claim for a rating greater than 50 percent for chronic adjustment disorder with PTSD prior to May 1, 2012, remains in appellate status.  In that same May 2012 rating decision, the RO granted the Veteran SMC based on housebound criteria.  As the Veteran's claim on appeal for SMC based on housebound criteria has been granted, that issue is no longer in appellate status.  

Additionally, in a June 2012 rating decision, the RO granted service connection and assigned separate 20 percent disability ratings for bilateral ankle strain (noted by the RO as having been claimed as bilateral ankle disability, pain, and traumatic arthritis).  In an August 2012 statement, the Veteran noted that the separate 20 percent ratings for each ankle satisfied his appeal with respect to his bilateral ankle claims.  As such, the claim for service connection for traumatic arthritis of the ankles, as well the claim for a separate compensable evaluation for ankle disability (as originally included in the 50 percent evaluation for bilateral pes planus/pes plano valgus with bilateral ankle pain, plantar fasciitis, and tarsal tunnel syndrome), and the claim for a separate compensable evaluation for functional loss secondary to pain and nervous impairment involving the ankles, are no longer in appellate status.  Also, in light of the award, the Board has recharacterized the issue of the Veteran's bilateral foot disability on appeal, as noted on the title page.  In particular, the issue pertaining to the bilateral foot disability no longer includes a reference to "bilateral ankle pain."  

Additionally, since the Board's September 2010 decision, the Veteran has perfected for appeal, per November 2012 VA Form 9s (Appeal to Board of Veterans' Appeals), the claims of entitlement to service connection for allergic rhinitis and for a prostate and bladder disability; claims for higher disability ratings for erectile dysfunction, for a low back disability, for a right hip disability, and for a left hip disability; and claims of entitlement to special adaptive housing, to special home adaptation grant, and to automobile and adaptive equipment or adaptive equipment only.  

Otherwise, a November 2012 Statement of the Case (SOC) listed the issues on appeal as entitlement to a higher rating for erectile dysfunction, as well as entitlement to higher level of SMC for loss of use of a creative organ.  In his timely VA Form 9, the Veteran limited his appeal to a higher rating for erectile dysfunction.  As such, the issue of entitlement to higher level of SMC for loss of use of a creative organ is not in appellate status.  

Regarding the Veteran's claim for service connection for diabetes mellitus, type II, the Veteran submitted a copy of a page of the Board's September 2010 decision/remand, in which it was noted that service connection had been granted for diabetes mellitus, type II.  (See September 2010 Board decision, page number 4, which notes, "A November 2007 rating decision granted entitlement to service connection for diabetes mellitus, type II.")  The Veteran, not sure of the status of his claim, wished a compensable rating if in fact the disability was service connected.  The Board notes that service connection for diabetes mellitus, type II, has not been granted and reference of that fact in the Board's September 2010 decision was an error.  

Finally, various claims have been raised by the Veteran and have not been adjudicated by the RO.  Here, in a June 2012 statement, which included attached medical evidence, the Veteran was noted as seeking a rating higher than 10 percent for service-connected pseudofolliculitis barbae as well as entitlement to a clothing allowance as a result of this disability.  The Veteran has also raised clear and unmistakable error (CUE) in the following RO rating decisions: CUE in an April 1, 1981 rating decision that granted only a noncompensable rating for pseudofolliculitis barbae; CUE in a July 31, 1981 rating decision that granted only a 10 percent rating for bilateral pes planus; and CUE in a December 4, 1997 rating decision that granted only a 30 percent rating for chronic adjustment disorder.  None of these identified claims have been adjudicated by the RO.  As such, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

(The issues of service connection for allergic rhinitis, for a prostate and bladder disability, and for diabetes mellitus, type II; for an initial compensable rating for erectile dysfunction; a rating in excess of 50 percent for bilateral pes planus/pes plano valgus with plantar fasciitis and tarsal tunnel syndrome, to include a separate evaluation for functional loss; a rating in excess of 40 percent for a low back disability; ratings in excess of 20 percent for right hip and for left hip disabilities; entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and/or adaptive equipment; entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing and/or home adaptation grant are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.)  


FINDINGS OF FACT

1.  From January 22, 2012, chronic adjustment disorder with PTSD approximated total social and industrial impairment.  

2.  Prior to January 22, 2012, chronic adjustment disorder with PTSD has been productive of social and occupational impairment, with anxiety, chronic sleep impairment, hypervigilance, anger, irritability, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships; but not manifested by suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; and, neglect of personal appearance and hygiene.  

3.  The Veteran's service-connected disabilities render him unable to care for his daily needs without requiring the regular aid and attendance of another person.  

4.  Prior to the promulgation of a decision by the Board, the Veteran contacted the RO in May 2012 and requested that his appeals with regard to his claims for service connection for kidney stones and for polysubstance abuse be withdrawn.  


CONCLUSIONS OF LAW

1.  From January 22, 2012, the schedular criteria for a 100 percent rating for chronic adjustment disorder with PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Codes 9440, 9411 (2012).

2.  Prior to January 22, 2012, the schedular criteria for a rating in excess of 50 percent for chronic adjustment disorder with PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Codes 9440, 9411 (2012).

3.  The criteria for special monthly compensation based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2012).  

4.  The criteria for withdrawal of the appeal for service connection for kidney stones have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  

5.  The criteria for withdrawal of the appeal for service connection for polysubstance abuse have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Because the Board is granting SMC based upon the need for aid & attendance representing a full grant of the benefit sought on appeal, any failure with respect to the duty to notify or assist with regard to this claim is nonprejudicial.  Thus, no further discussion of VA's duties to notify and assist pertaining to the issue is necessary.  

Otherwise, the Board finds that all notification action needed to make a decision on the claim for a rating greater than 50 percent for chronic adjustment disorder with PTSD prior to May 1, 2012 on appeal has been accomplished.  Through February 2004 and February 2008 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claim.  He was told that the evidence must show that his service-connected disability had gotten worse.  The February 2008 letter also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

With respect to the above, while complete notice was not provided until after the RO initially adjudicated the Veteran's claim on appeal in June 2004, following the February 2008 notice letter, the claim was properly re-adjudicated in Supplemental Statements of the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

The Board also finds that the above identified notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  

VA also has a duty to assist a veteran in the development of his/her claim.  This duty includes assisting him/her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Veteran's service treatment records (STRs) have been obtained and associated with the claims folders, as have identified VA treatment records, private records, and the Veteran's Social Security Administration (SSA) records.  Additionally, the Veteran has actively submitted evidence in support of his claim and has been provided VA examinations, the reports of which are associated with the claims folders.  The Veteran has submitted argument in support of his claim and has testified before the undersigned VLJ, as noted above.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the appeal for a rating in excess of 50 percent for chronic adjustment disorder with PTSD prior to May 1, 2012.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  

I. Analysis
Withdrawal and Dismissal of Appeals

As documented in a May 2012 VA Form 21-0820 (Report of General Information), the Veteran requested withdrawal from appellate status his claims for service connection for kidney stones and for polysubstance abuse.  The claims had been remanded by the Board in September 2010.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, prior to the promulgation of the Board's decision, the Veteran withdrew his appeals with respect to his claims for service connection for kidney stones and for polysubstance abuse.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeals and the appeals regarding these claims are dismissed.

A Rating in Excess of 50 percent for Chronic Adjustment Disorder with PTSD Prior to May 1, 2012.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

By way of history, in a December 1997 rating decision, the RO granted service connection for chronic adjustment disorder and assigned a 30 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9440.  The effective date of the award was September 23, 1993.  As noted in the September 2010 Board decision, the Veteran's claim for a higher rating for chronic adjustment disorder was received by the RO on May 23, 2002.  

This matter came to the Board following a June 2004 rating decision of the RO in which a rating greater than 30 percent for chronic adjustment disorder was denied.  Subsequently, in a January 2007 rating decision, the RO granted service connection for PTSD and recharacterized the Veteran's psychiatric disability as chronic adjustment disorder with PTSD.  

The Board awarded a 50 percent disability rating for chronic adjustment disorder with PTSD, and the Court vacated that part of the Board's decision which denied entitlement to a rating greater than 50 percent for chronic adjustment disorder with PTSD.  In a May 2012 rating decision, the RO awarded a 100 percent rating for chronic adjustment disorder with PTSD effective May 1, 2012.  Thus, as noted on the title page, the issue for the Board's review is entitlement to a rating greater than 50 percent for chronic adjustment disorder with PTSD prior to May 1, 2012.  

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Under the General Rating Formula for Mental Disorders, an evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440.

The Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); 38 C.F.R. §§ 4.125, 4.130.  

A GAF scored of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

A review of the evidence of record reflects that in October 2004, the Veteran sought evaluation for PTSD symptoms and depression.  He reported fair sleep, awakens with startle, initial and middle insomnia, some dreams related to service, appetite is good.  He admits a history of heavy alcohol use, but now drinks 1 to 3 glasses of wine per week.  He denied suicidal or homicidal ideation.  He spends time working on pending case he is involved with (against VA).  He enjoys the law and helping people.  He has a large family locally.  He endorses symptoms of isolation, irritability, some anger, occasional thoughts and memories, crowd avoidance, problems with trust, suspiciousness, and hypervigilance.  On mental status examination, he had good eye contact, was cooperative to interview.  His speech was normal rate, tone, volume.  His mood was slightly anxious, affect restricted, congruent to mood.  Thought process was logical and goal directed.  Nonpsychotic symptoms were noted.  His cognition was alert and oriented in all spheres.  The impression was mood disorder due to medication condition, and personality disorder.

A January 2005 mental health assessment reflects that the Veteran has not been employed since 1990 due to physical and mental problems.  He was married for five years and has two adult age daughters whom he has contact with.  On mental status examination, he was cooperative and pleasant with good eye contact but guarded.  His speech was coherent and relevant as well as goal oriented.  His mood was dysphonic and affect was constricted.  He was oriented times three.  His cognition was clear and his judgment and insight were good.  He denied suicidal ideas and a plan.  His potential for violence is low.  He denied violence against property and a person.  He drinks one to three glasses of wine per week, and denied smoking or other substances.  The examiner's impression was that the Veteran has depression related to chronic pain and disability related to injury to his feet.  His depression would present itself by depressed, anxious that he had to face shots in his feet, was in constant pain, low energy, unmotivated, not able to interact with people, fluctuating appetite, feeling hopeless, helpless, angry about his injury, not sleeping well affecting his ability to focus and function at work or in relationships.  He stated that during service he was given assignments he could not handle then was punished for not doing them until final medical board when all charges were dropped.  He had other traumatic experiences such as being caught in friendly fire which led to nightmares, night sweats, isolation, avoidance, and anger problems in relationship and at work.  He denied any suicidal or homicidal ideas.  His intake of alcohol is 1 to 3 glasses of red wine per week.  The examiner diagnosed mood disorder secondary to medical condition depressed type and PTSD provisional.  The examiner assigned a GAF of 47.

In March 2005, the Veteran underwent another mental health assessment.  On interview, the Veteran presented with anxious pressured speech, and intense angry affect, with signs of psychomotor agitation.  He reported an array of symptoms including (but not limited to) chronic depression and anger, chronic sleep disturbance, low frustration tolerance, inability to be around others (e.g. unable to tolerate disagreement or comparisons by others), social withdrawal, hypervigilance, and inability to relax.  He reported feelings of betrayal and abandonment by the military and VA.  He perceives himself as a victim of the military and VA, damaged beyond repair, and unjustly treated.  The examiner noted that he had been previously evaluated and was felt to be suffering from clinical depression with anxiety/agitation, and provisional PTSD, related to injury to his feet.  The examiner concurred with the prior evaluation and stated that his psychiatric difficulties were certainly more complex and more severe than chronic adjustment disorder.  The examiner stated that the Veteran more likely has a persistent major mood disorder involving significant anxiety and anger, secondary to loss of function in his feet, disability, and chronic pain, as well as his perception that he has been given unfair treatment by the military and VA.  Chronic PTSD is a possibility.  The Veteran is unable to tolerate group treatment. He does not appear to be ready to benefit from instruction in pain-related coping skills such as relaxation, meditation, and visualization/imagery for coping with chronic pain and psychiatric conditions.  This is because his distress level is too high, and because he appears to have significant difficulty entering into a trusting relationship with a therapist.  He appears to be manifesting a continuous high level of emotional distress, together with other limitations (limited frustration tolerance; anger/agitation; difficulty trusting VA clinicians) and fixation upon medical and compensation issues to the degree that supportive therapy focusing upon learning coping skills unlikely to be effective or productive at the present time. Psychological testing was recommended.

In May 2005, the Veteran underwent psychological testing to aid in diagnosis.  The examiner noted that the Veteran has two adult daughters but has a fair relationship with them but he has no social support as he has limited exposure to extended family in his area by choice.  He stated that he prefers to be alone and has problems getting along with others.  He attends church, and spends his time reading, researching and studying cases to help him with his case against the military and VA. He reported that his typical mood is mellow "if nothing is going on" but reported anhedonia, intermittent insomnia, and irritability direct toward military and VA.  He denied problems with appetite, worthlessness, concentration, hopelessness, helplessness, and motivation.  He denied any current suicidal or homicidal ideation. On mental status examination, he had adequate hygiene, was alert, fully oriented, and eye contact was good.  He was cooperative.  His mood was within normal limits and affect was somewhat restricted though he did appear very frustrated when he discussed the military and VA.  He did not display any evidence of hallucinations or delusions.  His speech was of normal rate, volume and tone.  The examiner stated that the Veteran was not imminently suicidal, homicidal, or in need of psychiatric hospitalization.  

The May 2005 psychological testing performed revealed that the Veteran displayed deficits primarily in emotional, interpersonal, social and behavioral aspects of his personality.  He is not psychotic and is not displaying overt paranoid features; however, he is presenting with some suspiciousness/paranoia/mistrust.  He feels mistreated and misunderstood, and feels that he is getting a raw deal from life.  He reports feeling anxious, sad, and fatigued with sleep difficulties; however, not to a point that is disabling.  Rather than experiencing incapacitating episodes, he appears to have a lowered level of efficiency for prolonged periods.  He does not appear to cope well with stress and shows persistent preoccupation with his health matters.  He reports that his daily functioning has been compromised by physical problems and his social interactions and conversations are likely to focus on his health problems.  In addition, his self-image appears largely influenced by a belief that he is disabled by poor health.  He appears to express his emotional difficulties through somatic channels and to be coping poorly with his current physical illness to the point that psychological reactions are compounding the manifestation of symptoms.  He is harboring chronic feelings of anger/resentment and holding grudges, which is underlying many of his difficulties.  Such patients are typically emotionally over-controlled and thus are not able to express these intense feelings directly and may not even recognize these feelings.  

Additionally, with regard to the psychological testing, the Veteran admits only to anger toward the military and VA; however, it is unlikely his only source of anger.  When anger is recognized by these patients, it is typically well rationalized.  The Veteran feels inadequate and avoids social involvement.  He lacks interest and involvement in life and in fact seems indifferent to social relationships.  He requires little affection, and lacks both warmth and emotional expression.  He appears apathetic with a flattened affect, combined with a lack of sensitivity to his own feelings and those of others.  He is content to be detached and distant in his relationships and prefers to be a loner.  Such individuals are often hard to get along with and may be seen by others as aloof and self-centered.  The Veteran's defenses include projection, denial, repression, rationalization, and he is prone to conversion symptoms.  He lacks insight and will resist psychological formulations for his problems.  In fact, he will deny or rationalize psychological problems and will likely tolerate a great deal of unhappiness before becoming motivated to change.  He is not a good candidate for psychotherapy.  The examiner's diagnostic impressions were adjustment disorder with mixed anxiety and depressed mood; history of polysubstance abuse; rule out somatization disorder.  The examiner assigned a GAF score of 50.  

In June 2005, a VA examiner discussed the results of the May 2005 psychological testing with the Veteran.  The Veteran stated that his depression and mood problems were helped when he did not have any additional stress.  He denied nightmares at present time but still was ruminative about injustice done to him, record being changed leading to lack of restful sleep, hearing sergeant call his name cursing on and off (less frequent) or after testing seeing flare and enemy moving.  Lethality was low.  He denied suicidal ideas and a plan.  Violence was low.  He denied violence against property and person.  The Veteran was cooperative and pleasant with no psychomotor agitation or retardation.  He was kempt and clean in his appearance.  His speech was coherent and relevant goal oriented.  Mood was euthymic and affect was appropriate to the mood.  No suicidal or homicidal ideas, voices or delusions were elicited.  He was oriented times three and his cognition was clear.  His judgment and insight were good.  The assessment was poor coping skills related to his disability in a Veteran who experienced increase of psychiatric and physical symptoms with stress leading to name calling with curse hallucinatory experiences, poor sleep, feeling distress with need to isolation, detachment.  Medication helped without any stress in psychosocial areas or stress of rumination about military.  The examiner diagnosed mood disorder secondary to medical condition depressed type, and assigned a GAF of 47.

In October 2005, the Veteran underwent a VA psychiatric outpatient evaluation.  The Veteran was cooperative and pleasant with no psychomotor agitation or retardation but tense.  He was kempt and clean in his appearance.  Speech was coherent and relevant as well as goal oriented.  Mood was dysphoric, irritable, and affect was appropriate to the mood.  There were no suicidal or homicidal ideas admitted.  He reported flashbacks at night but he was not delusional or paranoid.  He was oriented times three.  His cognition was clear but he complained of poor concentration.  Judgment and insight were good.  He reported being upset that his PTSD symptoms were not recognized.  He reported nightmares, night sweats, and flashbacks at night, hearing a voice of his supervisor, feeling tense and on guard in social gatherings, not able to tolerate groups, easily started by reminders such as fire, avoidant, isolative, irritable and not able to maintain relationships as well as employment.  His concentration was down due to pain and above symptoms.  His condition was aggravated by chronic pain issues.  He still did not sleep well but shown elevation of lipids and glucose in view of family history of diabetes.  Effexor did not help much of his mood which remained irritable, ruminative and depressed.  He was not suicidal or homicidal.  The examiner diagnosed mood disorder secondary to medical condition depressed type and PTSD chronic.  The examiner assigned a GAF score of 47.  

In December 2005, the Veteran was referred for a VA stress treatment program (STP) evaluation to assist in the diagnosis of PTSD and for possible treatment.  He presented with subjective complaints of chronic depression, decreased concentration, interrupted sleep, social isolation, increasing irritability, low self- esteem, and recurrent, intrusive memories of his experiences in the military.  He had multiple grievances regarding his experiences in the military and quality of care at VA medical centers.  On interview, he presented with anxious pressure speech, and moderately angry affect.  He reported feeling betrayed and abandoned by the military and VA.  The primary focus of his ongoing efforts is correct of his military records and compensation for injuries sustained while on active duty.  The Veteran was not an appropriate candidate for STP as STP services are for veterans who have a provisional diagnosis of PTSD or major stress-related problems.  It should be noted that providing "PTSD treatment" which he is seeking would not result in any improvement in his condition as it is important for him to maintain his perception of suffering from PTSD.  

In May 2006, the Veteran underwent a mental health follow-up.  He indicated seeking private psychiatric treatment.  He reported continued nightmares, anxiety attacks, argumentative with girlfriend, change of mood towards depression, tiredness, missing appointment, started to drink more, irritability, and he felt isolative and avoidant.  His mood was changed due to delay from claim adjudication.  His lethality is low.  He denied suicidal ideas and a plan.  Violence is low.  He denied violence against property and person.  At the time of the interview, he was cooperative and pleasant with no psychomotor agitation or retardation.  He was kempt and clean in his appearance.  His speech was coherent and relevant goal oriented.  His mood was irritable and affect was appropriate to mood.  There were no suicidal or homicidal ideas admitted.  No voices or delusions elicited.  He was oriented times three and cognition was clear.  Judgment and insight were good.  His mood was reaction due to his inability to get recognition for his PTSD symptoms with irritability and depression.  The examiner diagnosed mood disorder secondary to medical condition depressed type and psychosocial issues and PTSD provisional.  The examiner assigned a GAF score of 47.

In December 2006, the Veteran underwent a private general psychiatry/geriatric psychiatry evaluation.  The Veteran had been seeking treatment since April 2006. At that time he was evaluated, he gave a history of feeling depressed, anxious, not sleeping well, poor concentration, poor energy, feeling scared, nervous and tense.  He rated his depression as an 8 on a 10-point scale.  He reported problems with chronic pain.  He seemed to have become more depressed, more anxious and he felt that the whole experience that he had in the military lead to PTSD as well as depression.  The examiner summarized and referenced prior in-service and psychiatric reports.  It was not entirely clear whether the private examiner conducted a mental status examination or was referencing a mental status examination from a prior time.  His mental status showed a well-developed, well nourished male who was neatly dressed and groomed.  He was alert and oriented times four.  His mood was fed up and depressed.  His affect was angry. Speech was regular.  Stream of thought was logical and coherent, quite circumstantial over the details of his health and pain.  Content of thought, the patient endorsed no present suicidal or homicidal ideation.  The Veteran alluded several times to people that he wanted to kill, shoot, or hurt.  He denied any immediate intent or plan.  There were no allusions, however, and the Veteran reported he still hears an occasional voice of his drill sergeant from the Marine Corps.  There were no visual hallucinations.  His insight was poor, his judgment was adequate.  He appeared to be at least of average intelligence.  The examiner diagnosed pain disorder associated with both psychological factors and general medical condition, chronic, rule out malingering.  The examiner opined that his problems of depression, anxiety and PTSD are related to the pain issues from his foot injury in service and due to his residual disabilities.  His PTSD is due to problems of stress in service, such as being caught in friendly fire, getting lost, and having to do push-ups with his knuckles in burrs.  The examiner opined that his major depression, his generalized anxiety and PTSD are more than likely directly related to his military experience and trauma.  

In January 2007, the Veteran underwent a VA mental health evaluation.  He admitted to drinking wine a "healthy" amount three times a week.  His appetite is up and down.  He sleeps well unless he has a flashback and jumps up.  He sleeps six or seven hours.  He enjoys watching a good movie with some popcorn, likes to read military cases, and wants to get his military record corrected.  On mental status examination, he was appropriately dressed and groomed.  He was pleasant and cooperative with good eye contact.  He laughed and smiled during the interview.  He ambulated with a cane but did not appear in acute distress.  His speech was at the normal rate, tone and volume.  His mood was described as "depressed."  His affect was mood-incongruent.  His thought process was linear, logical, and goal-directed.  There was no evidence or report of hallucinations, delusions, or phobias.  He denied suicidal or homicidal ideations.  His insight and judgment were fair.  His reliability was fair.  He was alert and oriented in all spheres.  The examiner noted a history of PTSD and chronic adjustment disorder who indicated an interest in partially transferring care to VA so he could get his prescriptions through VA.

A March 2007 statement from a doctor who practiced general psychiatry/geriatric psychiatry does not reflect any current symptomatology.  The examiner stated that adjustment disorders and PTSD were in different psychiatric categories.  

A December 2010 statement from Dr. K.D.J. a private psychiatrist, notes that the Veteran had been a patient over the last four to five years.  The Veteran's diagnosis was noted as bipolar disorder, mixed; in addition to panic anxiety and PTSD.  A later statement from Dr. J., dated in January 2012, notes that the Veteran suffered from PTSD, panic anxiety and bipolar disorder.  It was noted that the Veteran continued to experience some anxiety and depression.  

A January 22, 2012 statement from Dr. J.H.C.K., also a private psychiatrist, noted that Dr. K. had treated the Veteran for a number of years in the 1990s and later prior to the Veteran moving away in 2003.  Dr. K. commented that he and the Veteran had remained in contact over the years and that the Veteran "had improved somewhat."  Dr. K. reported on the Veteran's psychiatric history and the findings of various clinicians.  He indicated that the Veteran's depression and PTSD syndromes had not resolved and in fact, over the years, his condition had declined due to the chronic nature of his combined mental and physical stressors.  Dr. K. indicated that the Veteran had a "high degree of serious impairment" that was connected to his service-related stress condition.  Dr. K.'s impression included diagnoses of PTSD and major depression, as well as reference to the Veteran's physical conditions.  He assigned a GAF of 45-47.  

Thereafter, the Veteran underwent a VA examination in May 2012, during which the examiner found the Veteran to be totally and occupationally impaired due to his psychiatric disorders.  

Resolving all doubt in the Veteran's favor, the Board finds that the report by Dr. K. warrants a finding that psychiatric disability resulted in total social and industrial impairment as of January 22, 2012.  The findings by Dr. K. are supported by the latter VA examination report.  

On review of the objective findings and subjective complaints of record, it is clear that the Veteran's chronic adjustment disorder with PTSD prior to January 22, 2012, results in significant impairment of both occupational and social functioning.  As detailed hereinabove, the Veteran has consistently sought VA and private individual treatment for his mental disorders.  Throughout the course of the appeal, VA and private examiners assigned GAF scores of 47-50, which denote serious symptoms.  The Veteran has reported sleep problems, nightmares, and avoiding crowds.  The Veteran's chronic difficulty in close relationships, including in his personal life and work environment, have been documented in medical reports.  

The Veteran has contended that the reported GAF scores associated with his psychiatric evaluations during the appeal period prior to January 22, 2012, are reflective of impairment greater than the 50 percent evaluation assigned.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of a veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  The Board has given consideration to the Veteran's GAF scores in this case.  The Veteran's chronic adjustment disorder with PTSD appears worse at times due to his feelings of betrayal and abandonment by VA and the military, and GAF scores assigned have been reflective of serious symptoms.  However, the Board must consider the type and frequency of symptoms exhibited by psychiatric disability.  As will be discussed, he has not exhibited the type and frequency of symptoms contemplated by a higher rating.  Consideration of the subjective and objective symptomatology of record fully supports a finding that the criteria for an evaluation in excess of a 50 percent disability rating are not met.  

VA outpatient and private treatment records reflect that the Veteran has appeared irritable and angry during individual evaluations.  He has been described as anxious, suspicious and hypervigilant with poor coping skills.  While the Veteran had failed to cooperate with VA's efforts to afford him a VA examination to assess the severity of his PTSD, based upon a review of the objective findings of record, the evidence reflected a disability picture resulting from his chronic adjustment disorder with PTSD approximating occupational and social impairment with deficiencies with reduced reliability and productivity so as to warrant a 50 percent disability rating during the appeal period prior to January 22, 2012.  38 C.F.R. § 4.130, Diagnostic Codes 9440-9411.  While not all of the criteria for a 50 percent rating were met during the appeal period; however, as noted earlier, the listed criteria are examples of the types and degree of the symptoms.  

Also, after reviewing the entire evidence of record, to include the entirety of the VA outpatient treatment and private treatment records on file, the Board is compelled to find that a disability rating in excess of 50 percent is not warranted.  As detailed, the Veteran's chronic adjustment disorder with PTSD is essentially manifested by anxiety, irritability, anger, anxiety, and social detachment.  

In rating psychiatric disabilities under 38 C.F.R. § 4.130, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that a claimant's eligibility for a 70 percent rating requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas (i.e., work, school, family relations, judgment, thinking or mood).  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Additionally, in Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id. at 117.  Otherwise, the Federal Circuit commented that although a claimant's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the claimant's level of impairment in "most areas."  Vazquez-Claudio at 118.  

Here, prior to January 22, 2012, the treatment records from private and VA examiners do not reveal occupational and social impairment with deficiencies in "most areas" due to the Veteran's chronic adjustment disorder with PTSD symptomatology listed in the schedular criteria for a 70 percent rating (outlined above).  On interview, the Veteran's judgment and insight have been good, and he has denied suicidal or homicidal ideation, although he has generally expressed anger and frustration with individuals he dealt with in service and through the VA system.  There have been no demonstrated obsessional rituals which interfere with his routine activities; his speech is not intermittently illogical, obscure, or irrelevant; there has been no demonstrated near-continuous panic or depression to a degree affecting his ability to function independently, appropriately and effectively; there is no indication of spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.  Additionally, prior to January 22, 2012, the evidence reflects that the Veteran was dating and subsequently married.  He has indicated that he does have a relationship with his daughters, and enjoys reading, studying the law, and helping people, even though he does tend to isolate.  

Also, the evidence of record reflects that the Veteran had difficulty in his social and prior occupational environment, wherein he becomes irritable and angry, but the evidence does not reflect any violence as a result of such anger.  The demonstrated symptomatology consistently reflects that the Veteran's chronic adjustment disorder with PTSD is manifested by moderate to severe difficulty in social and occupational functioning.  Indeed, the Veteran has consistently been fully oriented and was able to establish rapport with examiners.  

Therefore, in consideration of the subjective and objective symptomatology of record, as noted above, the Veteran's chronic adjustment disorder with PTSD is not consistent with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  Vazquez-Claudio v. Shinseki, supra.  As such, a disability rating to 70 percent, or higher, under 38 C.F.R. § 4.130 is not warranted.  

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's chronic adjustment disorder with PTSD has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Johnson v. Shinseki, 10-1785 (Vet. App. Mar. 27, 2013) (extra-schedular ratings under § 3.321(b)(1) are to be awarded on a single disability basis).  The symptoms of the Veteran's chronic adjustment disorder with PTSD have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Entitlement to Aid & Attendance

The Veteran asserts entitlement to SMC based upon the need for the regular aid and attendance of another person due to service-connected disabilities.  Having considered the evidence, the Board finds that the criteria for entitlement to SMC based on the need for aid and attendance have been met. 

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  See also 38 U.S.C.A. § 1114(l) ; 38 C.F.R. § 3.350(b)(3).

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following:  Inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  "Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance, but that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function that a Veteran is unable to perform should be considered in connection with his or her condition as a whole.  Also, it is only necessary that the evidence establish that a Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Turco; 38 C.F.R. § 3.352.

Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).  

In the present case, service connection is in effect for chronic adjustment disorder with PTSD, pes planus/pes plano valgus with plantar fasciitis and tarsal tunnel syndrome, a low back disability, bilateral hip disability, bilateral knee disability, bilateral ankle disability, pseudofolliculitis barbae, and erectile dysfunction.  These disabilities have had a combined disability evaluation of 100 percent since May 2002.  

The Veteran's physical and psychiatric problems are well documented in the record.  He is noted to use an ankle brace, back brace, knee brace, cane, and a wheelchair.  

The Board finds persuasive the statements submitted by the Veteran's spouse in support of the Veteran's claim for SMC based on A&A.  In particular, in a May 2010 letter from the Veteran's spouse, it was noted that when the spouse moved to Florida, the Veteran was being taken care of his by his aunt and cousin.  These individuals would drive the Veteran to the store and wait on him.  Another aunt would bring food over for the Veteran to eat and also clean the Veteran's house.  His cousin would give the Veteran a bath when he was in too much physical pain and/or weak at times.  This happened at least once a week.  The Veteran's spouse also reported the following, 

Most of the time, when [the Veteran] does not have a doctor appointment, he is normally sitting in his recliner chair or laying in the bed watching TV.  On his bad days, I would have to give him a bath and help him get from one room to the other.  He has portable electric devices for his lower back, foot, knees, and ankles . . . he still hurts and weather changes increase his pain.  

The Veteran's spouse further commented that she had worked for the United States Postal Service at one time, but due to cut backs and the need to help care for the Veteran with his daily living, she had been unable to return to work.  

In July 2010, the RO received a completed VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) from the Veteran's treating podiatrist in Hawaii.  The podiatrist noted that the Veteran was not able to prepare his own meals most of the time due to his inability to stand for extended periods secondary to pain.  The podiatrist also noted that the Veteran needed assistance bathing and tending to other hygiene needs when he experienced exacerbations of his pain syndrome.  Furthermore, the podiatrist noted that the Veteran was taking a large amount of medication and that he needed assistance in doing so.  Otherwise, the podiatrist commented that the Veteran's conditions were too advanced and numerous with the associated psychological and pain aspects for him to handle everyday living.  The Veteran was also noted to be using assistive devices to help him walk and that he was able to walk one block with pain.  

In a subsequent statement from the Veteran's spouse, dated in November 2010, it was noted that the Veteran walked very slow with the aid of a cane and that most of the time he was weak and tired.  Furthermore, that it was difficult for the Veteran to get out of bed, and that he sometimes needed help getting up and off the toilet.  

In a June 2012 statement, the Veteran's spouse reported that a wheelchair had been acquired for the Veteran's use due to his loss of stamina.  The Veteran was identified as requiring physical assistance, help in taking his medications, as well as getting to doctors' appointments.  The Veteran's spouse reported that the Veteran had fallen in the last three months, and that she had considered hiring someone to come in and help care for the Veteran.  Additionally, it was reported that the Veteran required help getting dressed and undressed; help in putting on his back, knee, and ankle braces; and that he needed encouragement to take a bath and get out of bed.  Otherwise, the Veteran's spouse related that the Veteran could drive for short distances but at the same time had had recent problems feeding himself.  

In an October 2012 disability benefits questionnaire (DBQ), a treating private clinician noted that the Veteran was unable to stand or walk with his present pes planus & plantar fasciitis, ankle, and knee disabilities and that he suffered great pain evidenced by swelling and inflammation.  In a May 2012 PTSD DBQ, a VA clinician noted that the Veteran had been married to his current, supportive wife for three years, and that he was frustrated over his dependence on her for his activities of daily living (ADLs).  

The Board notes that there is reasonable doubt as to whether the evidence shows the Veteran's inability to dress or undress himself or to keep himself ordinarily clean and presentable; or whether the Veteran incapacitation is such that care or assistance on a regular basis is needed to protect the Veteran from hazards or dangers incident to his daily environment.  Therefore, in consideration of the Veteran's condition as a whole, to include the degree of psychiatric impairment together with the personal functions he is unable to perform independently due to service-connected disabilities, the evidence tends to establish that the Veteran is so helpless as to need regular aid and attendance.  

In this case, resolving all doubt in the Veteran's favor, special monthly compensation based on the need for regular aid and attendance of another person is warranted and the benefit sought on appeal is granted.  


ORDER

From January 22, 2012, a 100 percent rating for chronic adjustment disorder with PTSD is allowed, subject to the regulations governing the award of monetary benefits.

For the period prior to January 22, 2012, a rating in excess of 50 percent for chronic adjustment disorder with PTSD is denied.

Special monthly compensation based on the need for aid and attendance of another person is granted, subject to the laws and regulations governing the payment of monetary benefits.  

The claims of service connection for kidney stones and polysubstance abuse are dismissed.  


REMAND

Pes Planus/Pes Plano Valgus with Plantar Fasciitis and Tarsal Tunnel Syndrome

The Veteran is service connected for pes planus/pes plano valgus with plantar fasciitis and tarsal tunnel syndrome.  The disability is evaluated as 50 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2012), for "flatfoot, acquired."  This is the highest assignable rating under Diagnostic Code 5276.  The Veteran seeks separate compensable ratings for plantar fasciitis and tarsal tunnel syndrome.  The Board notes that all disabilities, including those arising from a single disease entity are to be rated separately, unless the conditions constitute the same disability or same manifestation.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board, in remanding the Veteran's claim in September 2010, noted that it was unable to make an adequate decision without a VA opinion and/or examination assessing whether the Veteran's disabilities affecting his feet were separate and distinct disabilities with different manifestations.  As such, the RO was instructed to schedule the Veteran for a VA examination with a podiatrist.  In the event the Veteran did not attend the scheduled VA examination, an opinion (without examination) was requested to be proffered by a physician in the specialized field of podiatry.

The Board notes that it is not apparent from the record whether the Veteran failed to report for the scheduled VA examination or whether the examination was cancelled in light of the Veteran's submission of January 2012 medical evaluation from a private podiatrist.  The podiatrist is noted to have a treatment history with the Veteran.  The submitted medical evaluation addressed the Board's questions posed in the September 2010 remand, although it does not appear that the Veteran was examined at that time.  

In reviewing the January 2012 medical evaluation, the Board notes that the podiatrist answered "Yes" when addressing whether, in particular, plantar fasciitis was "a separate and distinct disability from that of bilateral pes planus, or was the symptomatology associated with plantar fasciitis duplicative or overlapping of symptomatology associated with bilateral pes planus."  In answering yes, the podiatrist identified that plantar fasciitis was separate and distinct from the Veteran's service-connected pes plano valgus condition.  He further commented that plantar fasciitis was a very painful foot condition.  He did not otherwise address whether the symptomatology associated with plantar fasciitis was duplicative or overlapping of symptomatology associated with pes planus.  

The Board notes that extreme tenderness of the feet is a criteria associated with a 50 percent evaluation under Diagnostic Code 5276.  Without any further discussion by the podiatrist, the Board does not necessarily find his explanation to be probative with regard to the question of overlapping symptomalogy.  

Likewise, with regard to tarsal tunnel syndrome, the podiatrist also did not address whether the symptomatology associated with tarsal tunnel syndrome was duplicative or overlapping of symptomatology associated with pes planus.  The podiatrist did comment that the Veteran had been diagnosed with tarsal tunnel syndrome "mostly on the right side of his feet."  The podiatrist also noted that "tests suggest" that the Veteran had some degree of tarsal tunnel syndrome.  It was also noted that the Veteran exhibited numbness in his foot as well as his toes, with pain and burning or sometimes electrical sensations.  The examiner commented that, "It further has been suggested that the Veteran may have peripheral neuropathy.  This is highly possible based on his history of complaints."  

Another of the Veteran's treating private clinicians, a doctor of osteopathic medicine, commented in October 2011, with regard to the Veteran's feet, that there were symptoms of numbness and moderate paresthesias as well as diminished sensation to light touch.  The clinician reported that tests results were compatible with peripheral neuropathy of the Veteran's lower extremities.  His impression included diabetes mellitus, type II, chronic and severe.  

In a September 2011 evaluation report from another private podiatrist noted that percussion of the tarsal tunnel revealed a positive Tinel's sign bilaterally.  He commented that diagnostic nerve test results which the Veteran had brought in were negative for tarsal tunnel syndrome.  The podiatrist's assessment included diabetes mellitus, type II, with peripheral neuropathy.  

In a May 2012 addendum report, the October 2011 clinician (doctor of osteopathic medicine) noted signs of possible peripheral neuropathy, nerve entrapment syndrome, and a causalgia complex regional pain syndrome.  His impression included clinical findings of bilateral tarsal tunnel syndrome, right greater than left, but not peripheral neuropathy.  

Here, in light of the evidence discussed above, there continues to remain uncertainty as to whether the symptomatology associated with plantar fasciitis is duplicative or overlapping of symptomatology associated with pes planus.  Also, the extent of disability associated with tarsal tunnel syndrome as compared to peripheral neuropathy also needs to be further explored.  Before the Board can make any medical determination as to the existence of a disability, or lack thereof, there must be independent medical evidence as the basis for that determination.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Therefore, the Veteran should be scheduled for VA medical examinations conducted by a podiatrist and by a neurologist.  The VA podiatrist should be asked, in particular, to offer an opinion as to whether the symptomatology associated with the Veteran's plantar fasciitis is duplicative or overlapping of symptomatology associated with his pes planus.  The VA neurologist should be requested to identify, in particular, whether the Veteran does have bilateral tarsal tunnel syndrome as compared to bilateral peripheral neuropathy.  
As noted in the Board's September 2010 decision/remand, any functional loss of the feet will be discussed in the merits analysis pertaining to the issue of entitlement to a rating in excess of 50 percent for bilateral pes planus/pes plano valgus with plantar fasciitis and tarsal tunnel syndrome.  Functional loss will be considered pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012).  

Board Hearing Requests

In June 2012 VA Form 9s, the Veteran perfected appeals for his claims for service connection for allergic rhinitis and for a prostate and bladder disability.  With regard to the claims, the Veteran indicated in his VA Form 9 that he desired a videoconference hearing.  

Thereafter, in November 2012 the Veteran submitted two additional VA Form 9s.  In one VA Form 9, which perfected an appeal for an initial compensable rating for erectile dysfunction, the Veteran requested a videoconference hearing.  In the second VA Form 9, which perfected an appeal to the Veteran's claims for higher ratings for his low back and bilateral hip disabilities, as well as for entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and/or adaptive equipment, and for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing and/or home adaptive grant, the Veteran again requested a videoconference hearing.  

Otherwise, in his May 2008 VA Form 9 perfecting his appeal for his claim for service connection for diabetes mellitus, type II, the Veteran requested a Board hearing in Washington, DC.  In October 2009, as noted above, the Veteran testified before the undersigned VLJ during a videoconference hearing.  No testimony was provided pertaining to diabetes mellitus, type II.  In its September 2010 decision/remand, the Board remanded the claim for service connection for diabetes mellitus, type II, for the purpose of clarifying with the Veteran whether he wished to come to Washington, DC for a Board hearing.  In an August 2011 letter to the Veteran, the RO requested that he clarifying whether he wished a Board videoconference hearing or a Board Travel Board hearing.  The RO's letter did not otherwise address whether the Veteran still wished a hearing before the Board in Washington, DC.  A review of the record does not reflect that the Veteran has directly responded to the RO's August 2011 letter.  Nonetheless, the Veteran has not withdrawn his request for a Board hearing.  

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal before the Board will be granted if the Veteran expresses a desire to appear in person.  

In light of the above, the RO should schedule the Veteran for a videoconference hearing at the RO, with appropriate notification to the Veteran and his representative, regarding the Veteran's claims for service connection for allergic rhinitis and for a prostate and bladder disability, the claim for an initial compensable rating for erectile dysfunction, the claims for higher ratings for his low back and bilateral hip disabilities, as well as the Veteran's claims for entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and/or adaptive equipment, and entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing and/or home adaptive grant.  Furthermore, the RO should clarify with the Veteran the type of Board hearing he wishes with respect to his claim for service connection for diabetes mellitus, type II.  Thereafter, the Veteran should be scheduled for the hearing requested.  

Additional Considerations

The Disabled American Veterans (DAV) represents the Veteran in his appeal for a higher rating for erectile dysfunction.  The DAV also represents the Veteran in his appeal for higher ratings for his low back and bilateral hip disabilities, as well as for entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and/or adaptive equipment, and for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing and/or home adaptive grant.  

In November 2012, the AOJ issued the Veteran an SOC pertaining to the claim for a higher rating for erectile dysfunction.  The remaining claims, as noted in the above paragraph, were included in a second SOC, also dated in November 2012.  Neither of the SOCs were sent to the DAV, but instead were sent to the Veteran's attorney, whose representation is limited to four other claims currently in appellate status.  

Procedural due process requires that the November 2012 SOCs pertaining to higher ratings for erectile dysfunction, low back and bilateral hip disabilities, as well as for entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and/or adaptive equipment, and for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing and/or home adaptive grant, be issued to DAV.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurology and podiatry examinations to assess any neurological impairment, to include tarsal tunnel syndrome, and to assess the nature and severity of the bilateral pes planus/pes plano valgus with plantar fasciitis and tarsal tunnel syndrome.  The claims file and a copy of this REMAND should be made available to and reviewed by the examiner.  The examination report should state that the claims folder has been reviewed. 

All indicated tests and studies should be accomplished, and the reports of any such testing or studies associated with the claims file.  

The examiner should identify any neurological impairment associated with the Veteran's service-connected bilateral pes planus/pes plano valgus with plantar fasciitis and tarsal tunnel syndrome.  (The Veteran has been diagnosed with tarsal tunnel syndrome based on subjective complaints along with a clinical finding of positive Tinel's sign.  He has also been diagnosed with diabetic peripheral neuropathy.  Also, a September 2011 evaluation report from a private podiatrist notes that diagnostic nerve testing was negative for tarsal tunnel syndrome-See Vol. 10 of the claims files).  The examiner should review a January 23, 2012 Podiatry Report from Dr. Michael Lee (See Vol. 9 of the claims file).  The examiner should provide answers to the following questions: 

a.  Does the Veteran suffer from any neurological impairment of his feet, to include tarsal tunnel syndrome or peripheral neuropathy?  

b.  If yes, identify the nerves impaired (e.g., tibial, popliteal,  etc.), and the affects attributable to the nerve impairment (e.g., foot pain, burning, tingling, sensory loss, etc.).

c.  Does any nerve impairment equate to or result in complete paralysis?  If not, identify whether the functional loss attributable to any nerve impairment is best described as mild, moderate, moderately severe, or severe.  

d)  Is pes plano valgus a separate and distinct disability from that of pes planus?  If yes, is the symptomatology associated with the Veteran's pes plano valgus duplicative or overlapping of symptomatology associated with his pes planus?  

e)  Is plantar fasciitis a separate and distinct disability from that of pes planus?  If yes, is the symptomatology associated with the Veteran's plantar fasciitis duplicative or overlapping of symptomatology associated with his pes planus?

The medical basis for any conclusion reached should be thoroughly explained.  

2.  Issue the Disabled American Veterans the November 2012 SOCs pertaining to higher ratings for erectile dysfunction, low back and bilateral hip disabilities, as well as for entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and/or adaptive equipment, and for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing and/or home adaptive grant.  

3.  The RO should schedule the Veteran for a videoconference hearing for the purpose of allowing the Veteran an opportunity to testify in regards to his claims for service connection for allergic rhinitis, diabetes mellitus, and prostate and bladder disability, for an initial compensable rating for erectile dysfunction, for higher ratings for low back and bilateral hip disabilities, for entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and/or adaptive equipment, and for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing and/or home adaptive grant.  

The Veteran and his representative should be provided appropriate notification of the scheduled hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.  

4.  After completion of the above, the RO should review the expanded record and readjudicate the claim on appeal for bilateral pes planus/pes plano valgus with plantar fasciitis and tarsal tunnel syndrome.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate SSOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

No action is required of the veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


